                    Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 1 of 15



                                            UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                              MIDLAND/ODESSA DIVISION

                                                            §
TANDY BASWELL, Individually and on behalf                   §                    7:20-cv-00055
                                                                Civil Action No. _____________
of all others similarly situated                            §
                                                            §
                               Plaintiff,                   §   JURY TRIAL DEMANDED
                                                            §
v.                                                          §
                                                            §   COLLECTIVE ACTION
LEGEND ENERGY GROUP, LLC                                    §   PURSUANT TO 29 U.S.C. § 216(b)
                                                            §
                              Defendant.                    §   CLASS ACTION PURSUANT TO
                                                            §   FED. R. CIV. P. 23
                                                            §

                        ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

              Tandy Baswell (“Plaintiff” or “Baswell”) brings this action individually and on behalf of all

     others similarly situated (hereinafter “Plaintiff and the Putative Class members” or “Plaintiff and the

     FLSA Collective Members”) who worked for Legend Energy Group, LLC (“Defendant” or

     “Legend”), at any time during the relevant statutes of limitation through the final disposition of this

     matter, seeking all available relief, including unpaid back wages, overtime compensation, liquidated

     damages, and attorneys’ fees and costs pursuant to the provisions of Sections 207 and 216(b) of the

     Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19, and the New Mexico Minimum Wage Act

     (“NMMWA”), §§ 50-4-19 et seq.

              Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b) of the FLSA, 29

     U.S.C. § 216(b), while his New Mexico state law claims are asserted as a class action under Federal

     Rule of Civil Procedure 23.




     Original Collective/Class Action Complaint                                                       Page 1
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 2 of 15



                                                I.
                                             OVERVIEW

         1.       This is a collective action to recover overtime wages, liquidated damages, and other

applicable penalties brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–

19, and a Federal Rule of Civil Procedure 23(b)(3) class action pursuant to New Mexico state law.

         2.       Plaintiff and the Putative Class Members are those similarly situated persons who have

worked for Legend anywhere in the United States within their relevant statutes of limitations through

the final disposition of this matter and have been paid for some but not all hours worked, and were

not paid any overtime.

         3.       Legend improperly classified Plaintiff and the Putative Class Members as independent

contractors.

         4.       Although Plaintiff and the Putative Class Members routinely worked (and work) in

excess of forty (40) hours per workweek, Plaintiff and the Putative Class Members were not paid

overtime of at least one and one-half their regular rates for all hours worked in excess of forty (40)

hours per workweek.

         5.       The decision by Legend not to pay overtime compensation (or for all hours worked)

was neither reasonable nor in good faith.

         6.       Legend knowingly and deliberately failed to compensate Plaintiff and the Putative

Class Members for all hours worked and overtime of at least one and one-half their regular rates for

all hours worked in excess of forty (40) hours per workweek.

         7.       Plaintiff and the Putative Class Members did not perform work that meets the

definition of exempt work under the FLSA or the NMMWA.

         8.       Plaintiff and the Putative Class Members therefore seek to recover all unpaid wages

and other damages owed under the FLSA as a collective action pursuant to 29 U.S.C. § 216(b), and to




Original Collective/Class Action Complaint                                                       Page 2
                 Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 3 of 15




recover all unpaid overtime and other damages owed under the NMMWA as a class action pursuant

to FED. R. CIV. P. 23.

         9.        Plaintiff prays that all similarly situated workers (Putative Class Members) be notified

of the pendency of this action to apprise them of their rights and provide them an opportunity to opt-

in to this lawsuit.

         10.       Plaintiff also prays that the Rule 23/New Mexico Class is certified as defined herein,

and Plaintiff Baswell be designated as the Class Representative.

                                                    II.
                                               THE PARTIES

         11.       Plaintiff Tandy Baswell (“Baswell”) worked for Legend in Texas and New Mexico

during the relevant time period. Plaintiff Baswell did not receive overtime compensation for all hours

worked in excess of forty (40) hours each workweek.1

         12.       The FLSA Collective Members are those similarly situated employees who worked for

Legend at any time from March 4, 2017 through the final disposition of this matter, and have been

subjected to the same illegal pay system under which Plaintiff Baswell worked and was paid.

         13.       The New Mexico Class Members are those similarly situated employees who worked

for Legend, in the State of New Mexico, at any time from March 4, 2017 through the final disposition

of this matter, and have been subjected to the same illegal pay system under which Plaintiff Baswell

worked and was paid.

         14.       Legend Energy Group, LLC (“Legend”) is a foreign limited liability company and may

be served through its registered agent for service: Robert Abrusley, 201 West Vermilion, Suite 201,

Lafayette, Louisiana 70501.




         1   The written consent of Tandy Baswell is attached hereto as Exhibit A.


Original Collective/Class Action Complaint                                                          Page 3
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 4 of 15



                                                  III.
                                         JURISDICTION & VENUE

         15.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1331

as this is an action arising under 29 U.S.C. §§ 201–19.

         16.      This Court has supplemental jurisdiction over the additional New Mexico state law

claims under 29 U.S.C. § 1367.

         17.      This Court has personal jurisdiction over Legend because the cause of action arose

within this District as a result of Legend’s conduct within this District.

         18.      Venue is proper in the Western District of Texas because this is a judicial district where

a substantial part of the events or omissions giving rise to the claim occurred.

         19.      Specifically, Legend has a working presence throughout Western Texas (and New

Mexico) and Plaintiff Baswell worked in Ector County, Texas (and New Mexico) during his

employment with Legend, which is located in this District and Division.

         20.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391.

                                                    IV.
                                             ADDITIONAL FACTS

         21.      Legend is an oilfield service company and provides services for its clients in the oil

and gas industry throughout Texas, Louisiana, and New Mexico.

         22.      Plaintiff Baswell worked exclusively for Legend as a Torque Hand from approximately

July 2019 until September 2019.

         23.      Plaintiff Baswell worked for Legend as a Torque Hand in Texas and New Mexico.

         24.      Legend paid Plaintiff Baswell a day rate and an hourly rate. Specifically, Plaintiff

Baswell was paid $300 per day worked plus an hourly rate of $15.00 per hour for each hour worked

over 24-hours in a single shift, but still did not receive overtime compensation at the required rate of

time-and-one-half for all hours worked over forty (40) each workweek.



Original Collective/Class Action Complaint                                                           Page 4
                 Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 5 of 15




           25.    As a Torque Hand for Legend, Plaintiff Baswell’s primary job duties included tracking,

recording, and monitoring of flange management activities, including bolting tension and torqueing,

support for on-site leak testing, as well as the inspection and quality assurance of bolt-tightening tools.

           26.    Plaintiff and the Putative Class Members conduct their day-to-day activities within

mandatory and designed parameters and in accordance with pre-determined operational plans created

by Legend and/or its clients.

           27.    Plaintiff and the Putative Class Members’ daily and weekly activities were routine and

largely governed by standardized plans, procedures, and checklists created by Legend and/or its

clients.

           28.    Virtually every job function was pre-determined by Legend and/or its clients,

including the tools to use at a job site, the schedule of work, and related work duties.

           29.    Plaintiff and the Putative Class Members were prohibited from varying their job duties

outside of the predetermined parameters.

           30.    Moreover, Plaintiff and the Putative Class Members’ job functions were primarily

routine and manual labor in nature, requiring little to no official training, much less a college education

or other advanced degree.

           31.    Indeed, Plaintiff and the Putative Class Members are blue-collar oilfield workers. They

rely on their hands, physical skills, and energy to perform manual and routine labor in the oilfield.

           32.    Although it is well-known that blue-collar oilfield workers like Plaintiff and the

Putative Class Members are not exempt from overtime, Legend did not pay Plaintiff and the Putative

Class Members the additional overtime premium required by the FLSA for hours worked in excess of

forty (40) each workweek.

           33.    Legend determined the hours Plaintiff and the Putative Class Members worked.




Original Collective/Class Action Complaint                                                          Page 5
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 6 of 15




         34.      Legend set Plaintiff and the Putative Class Members’ rate of pay and controlled the

number of hours they worked.

         35.      Legend set all employment-related policies applicable to Plaintiff and the Putative

Class Members.

         36.      Legend maintained control over pricing and marketing.

         37.      Legend also chose equipment and product suppliers.

         38.      Legend owned or controlled the equipment and supplies that Plaintiff and the Putative

Class Members used to perform their work.

         39.      Legend had the power to hire and fire Plaintiff and the Putative Class Members.

         40.      Legend made all personnel and payroll decisions with respect to Plaintiff and the

Putative Class Members, including but not limited to, the decision not to pay Plaintiff and the Putative

Class Members overtime for all hours worked over forty each week.

         41.      Legend reimbursed Plaintiff and the Putative Class Members for expenses and bought

or provided the tools and equipment Plaintiff Baswell used while on location.

         42.      Plaintiff and the Putative Class Members did not employ their own workers nor were

they allowed to employ their own workers.

         43.      Plaintiff and the Putative Class Members worked continuously for Legend on a

permanent full-time basis.

         44.      Legend, instead of Plaintiff and the Putative Class Members, made the large capital

investments in vehicles, buildings, equipment, tools, and supplies.

         45.      Moreover, Legend paid operating expenses like rent, payroll, marketing, insurance, and

bills.

         46.      Plaintiff and the Putative Class Members relied on Legend for their work.




Original Collective/Class Action Complaint                                                       Page 6
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 7 of 15




         47.      Plaintiff and the Putative Class Members did not market any business or services of

their own.

         48.      Instead, Plaintiff and the Putative Class Members worked the hours assigned by

Legend, performed duties assigned by Legend, worked on projects assigned by Legend, and worked

for the benefit of Legend and its customers.

         49.      Legend paid Plaintiff and the Putative Class Members on a weekly basis.

         50.      Plaintiff and the Putative Class Members did not earn a profit based on any business

investment of his own.

         51.      Rather, Plaintiff and the Putative Class Members’ only earning opportunity was based

on the number of days and/or hours they were allowed to work, which was controlled by Legend

and/or its customers.

         52.      Legend improperly classified Plaintiff and the Putative Class Members as independent

contractors. The classification was improper because Plaintiff and the Putative Class Members were

not in business for themselves. Instead, they were economically dependent upon Legend for their

work.

         53.      The FLSA and the NMMWA mandates that overtime be paid at one and one-half

times an employee’s regular rate of pay.

         54.      Plaintiff Baswell regularly worked in excess of forty (40) hours per week but never

received overtime compensation.

         55.      Accordingly, Legend’s pay policies and practices blatantly violated the FLSA and the

NMMWA.

                                                    V.
                                             CAUSES OF ACTION

                                             COUNT ONE
                              (Collective Action Alleging FLSA Violations)



Original Collective/Class Action Complaint                                                      Page 7
                Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 8 of 15



A.        FLSA COVERAGE

          56.     All previous paragraphs are incorporated as though fully set forth herein.

          57.     The FLSA Collective is defined as:

          ALL OILFIELD WORKERS WHO WORKED FOR LEGEND ENERGY GROUP,
          LLC, AT ANY TIME FROM MARCH 4th, 2017 THROUGH THE FINAL
          DISPOSITION OF THIS MATTER (“FLSA Collective” or “FLSA Collective
          Members”).

          58.     At all times hereinafter mentioned, Legend has been an employer within the meaning

of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

          59.     At all times hereinafter mentioned, Legend has been an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          60.     At all times hereinafter mentioned, Legend has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person, or in any closely

related process or occupation directly essential to the production thereof, and in that those enterprises

have had, and have, an annual gross volume of sales made or business done of not less than

$500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

          61.     During Plaintiff and the Putative Class Members’ employment with Legend, they

provided services for Legend that involved interstate commerce for purposes of the FLSA.

          62.     In performing the operations hereinabove described, Plaintiff and the Putative Class

Members were engaged in commerce or in the production of goods for commerce within the meaning

of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a),

207(a).




Original Collective/Class Action Complaint                                                         Page 8
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 9 of 15




         63.      Specifically, Plaintiff and the Putative Class Members were non-exempt employees

who worked for Legend during the relevant statutes of limitation and were engaged in oilfield services

that were directly essential to the production of goods for Legend and related oil and gas companies.

29 U.S.C. § 203(j).

         64.      At all times hereinafter mentioned, Plaintiff and the Putative Class Members were

employees engaged in commerce or in the production of goods for commerce as required by 29 U.S.C.

§§ 206–07.

         65.      In violating the FLSA, Legend acted willfully, without a good faith basis and with

reckless disregard of applicable federal law.

B.       FAILURE TO PAY WAGES IN ACCORDANCE WITH THE FLSA

         66.      All previous paragraphs are incorporated as though fully set forth herein.

         67.      Legend violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C. §§ 207, and

215(a)(2) by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for hours worked in excess of forty (40) per workweek at rates

at least one and one-half times their regular rate(s).

         68.      Plaintiff and the Putative Class Members have suffered damages and continue to suffer

damages as a result of Legend’s acts or omissions as described herein; though Legend is in possession

and control of necessary documents and information from which Plaintiff and the Putative Class

Members would be able to precisely calculate damages.

         69.      Moreover, Legend knowingly, willfully and in reckless disregard carried out its illegal

pattern of failing to pay Plaintiff and the Putative Class Members overtime compensation. 29 U.S.C.

§ 255(a).

         70.      Legend knew or should have known its pay practices were in violation of the FLSA.



Original Collective/Class Action Complaint                                                        Page 9
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 10 of 15




         71.      Legend is a sophisticated party and employer, and therefore knew (or should have

known) its policies were in violation of the FLSA.

         72.      Plaintiff and the Putative Class Members, on the other hand, are unsophisticated

laborers who trusted Legend to pay overtime in accordance with the law.

         73.      The decision and practice by Legend to not pay overtime was neither reasonable nor

in good faith.

         74.      Accordingly, Plaintiff and the Putative Class Members are entitled to overtime wages

for all hours worked in excess of forty (40) in a workweek pursuant to the FLSA in an amount equal

to one-and-a-half times his regular rate of pay, plus liquidated damages, attorneys’ fees and costs.

C.       COLLECTIVE ACTION ALLEGATIONS

         75.      All previous paragraphs are incorporated as though fully set forth herein.

         76.      Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all of

Legend’s employees throughout the United States who have been similarly situated to Plaintiff Baswell

with regard to the work they performed and the manner in which they were paid.

         77.      Other similarly situated employees of Legend have been victimized by Legend’s

patterns, practices, and policies, which are in willful violation of the FLSA.

         78.      The FLSA Collective Members are defined in Paragraph 57.

         79.      Legend’s failure to pay Plaintiff and the FLSA Collective Members for all hours

worked and overtime compensation at the rates required by the FLSA, results from generally

applicable policies and practices of Legend, and does not depend on the personal circumstances of

Plaintiff or the FLSA Collective Members.

         80.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

Members.




Original Collective/Class Action Complaint                                                      Page 10
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 11 of 15




         81.      The specific job titles or precise job requirements of the various FLSA Collective

Members do not prevent collective treatment.

         82.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be paid for all hours worked and at the

proper overtime rate for all hours worked in excess of forty (40) hours per workweek.

         83.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

         84.      Absent a collective action, many members of the proposed FLSA collective likely will

not obtain redress of their injuries and Legend will retain the proceeds of its violations.

         85.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

         86.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined as in Paragraph 57 and notice should be promptly sent.

                                             COUNT TWO
                           (Class Action Alleging Violations of the NMMWA)

A.       NMMWA COVERAGE

         87.      All previous paragraphs are incorporated as though fully set forth herein.

         88.      The New Mexico Class is defined as:

         ALL OILFIELD WORKERS WHO WORKED FOR LEGEND ENERGY GROUP,
         LLC, IN THE STATE OF NEW MEXICO, AT ANY TIME FROM MARCH 4th,
         2017 THROUGH THE FINAL DISPOSITION OF THIS MATTER (“New Mexico
         Class” or “New Mexico Class Members”).

         89.      At all times hereinafter mentioned, Legend has been an employer within the meaning

of the NMMWA.




Original Collective/Class Action Complaint                                                        Page 11
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 12 of 15




         90.      At all times hereinafter mentioned, Plaintiff Baswell and the New Mexico Class

Members have been employees within the meaning of the NMMWA.

B.       FAILURE TO PAY WAGES IN ACCORDANCE WITH THE NMMWA

         91.      All previous paragraphs are incorporated as though fully set forth herein.

         92.      The NMMWA requires that employees receive “time and one-half” overtime premium

compensation for hours worked over forty (40) per week.

         93.      Plaintiff Baswell and other New Mexico Class Members have not been exempt from

receiving overtime benefits under the NMMWA.

         94.      Plaintiff Baswell and other New Mexico Class Members worked more than forty (40)

hours in workweeks during times relevant to this complaint, however, Legend violated the NMMWA

by failing to pay Plaintiff Baswell and other class members any overtime premium for hours worked

over forty (40) per week.

         95.      Plaintiff Baswell and the New Mexico Class Members have suffered damages and

continue to suffer damages as a result of Legend’s acts or omissions as described herein; though

Legend is in possession and control of necessary documents and information from which Plaintiff

Thompson and the NMMWA Class Members would be able to precisely calculate damages.

         96.      In violating the NMMWA, Legend acted willfully, without a good faith basis and with

reckless disregard of clearly applicable New Mexico law.

         97.      The proposed class of employees, i.e. putative class members sought to be certified

pursuant to the NMMWA, is defined in Paragraph 88.

         98.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee or personnel records of Legend.




Original Collective/Class Action Complaint                                                     Page 12
                Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 13 of 15




C.       NMMWA CLASS ALLEGATIONS

         99.      Plaintiff Baswell brings his NMMWA claim as a class action pursuant to Federal Rule

of Civil Procedure 23 on behalf of all similarly situated individuals employed by Legend to work in

New Mexico since March 4th, 2017.

         100.     Class action treatment of Plaintiff Baswell’s NMMWA claim is appropriate because,

as alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

         101.     The number of New Mexico Class Members is so numerous that joinder of all class

members is impracticable.

         102.     Plaintiff Baswell is a member of the New Mexico Class, his claims are typical of the

claims of other class members, and he has no interests that are antagonistic to or in conflict with the

interests of other class members.

         103.     Plaintiff Baswell and his counsel will fairly and adequately represent the class members

and their interests.

         104.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         105.     Accordingly, the New Mexico Class should be certified as in Paragraph 88.

                                                   VI.
                                             RELIEF SOUGHT

         106.     Plaintiff respectfully prays for judgment against Legend as follows:

                  a.       For an Order recognizing this proceeding as a collective action pursuant to

Section 216(b) of the FLSA, certifying the FLSA Collective as defined in Paragraph 57 and requiring

Legend to provide the names, addresses, e-mail addresses, telephone numbers, and social security

numbers of all potential collective action members;

Original Collective/Class Action Complaint                                                         Page 13
               Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 14 of 15




                  b.       For an Order certifying the NMMWA Class as defined in Paragraph 88, and

designating Plaintiff Baswell as Representative of the NMMWA Class;

                  c.       For an Order approving the form and content of a notice to be sent to all

potential FLSA Collective Members advising them of the pendency of this litigation and of their rights

with respect thereto;

                  d.       For an Order pursuant to Section 16(b) of the FLSA finding Legend liable for

unpaid back wages due to Plaintiff (and those FLSA Collective Members who have joined in the suit),

for liquidated damages equal in amount to the unpaid compensation found due to Plaintiff (and those

FLSA Collective Members who have joined in the suit);

                  e.       For an Order pursuant to the NMMWA awarding Plaintiff and the New

Mexico Class Members unpaid overtime and other damages allowed by law;

                  f.       For an Order awarding the costs and expenses of this action;

                  g.       For an Order awarding attorneys’ fees;

                  h.       For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                  i.       For an Order awarding Plaintiff Baswell a service award, as permitted by law;

                  j.       For an Order compelling the accounting of the books and records of Legend,

at Legend’s own expense;

                  k.       For an Order providing for injunctive relief prohibiting Legend from engaging

in future violations of the FLSA and the NMMWA, and requiring Legend to comply with such laws

going forward; and

                  l.       For an Order granting such other and further relief as may be necessary and

appropriate.




Original Collective/Class Action Complaint                                                       Page 14
              Case 7:20-cv-00055 Document 1 Filed 03/04/20 Page 15 of 15



Date: March 4, 2020                                Respectfully submitted,

                                                   ANDERSON ALEXANDER, PLLC

                                             By:   /s/ Clif Alexander
                                                   Clif Alexander
                                                   Texas Bar No. 24064805
                                                   clif@a2xlaw.com
                                                   Lauren E. Braddy
                                                   Texas Bar No. 24071993
                                                   lauren@a2xlaw.com
                                                   819 N. Upper Broadway
                                                   Corpus Christi, Texas 78401
                                                   Telephone: (361) 452-1279
                                                   Facsimile: (361) 452-1284

                                                   Attorneys for Plaintiff and the Putative Class Members




Original Collective/Class Action Complaint                                                   Page 15
